DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 10 and 20 are amended. 

Response to Arguments
Applicant’s arguments are persuasive. Previous rejections are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-11, 13-14, 16-18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Agerstam et al. U.S. Patent Publication 9,860,677 in view of Rafiq et al. U.S. Patent Application Publication 2012/0059934 in view of Palladino et al. U.S. Patent Application Publication 2021/0075700. 


	Agerstam disclose 
	A method comprising: 
	assigning, by a controller, a set of one or more endpoints in a network to a particular edge networking device in the network to process data generated by those one or more endpoints prior to sending the data to a remote application (col 10 lines 10-31- A coordination protocol permits requests for transfers of ownership of sensors based on a quality metric); 
	monitoring, by the controller, performance metrics for the particular edge networking device (Fig. 4- item 412- monitors the sensors, Col 10 lines 9-16 monitors the quality of a quality metric that is used to determine handoffs.) ; 
	making, by the controller and based on the performance metrics, a determination [regarding performance of the particular edge networking device has changed] (Col 10 lines 19-31- discloses transferring the sensor to a more suitable gateway based on a connection metric, load balancing or spectrum efficiency); and 
	re-assigning, by the controller and based on the determination, at least a portion of the set of one or more endpoints to a second edge networking device in the network (Col 10 lines 19-31- discloses transferring the sensor to a more suitable gateway based on a connection metric, load balancing or spectrum efficiency).
	Although Agerstam discloses substantial limitations of the claimed invention, it fails to explicitly disclose 
	a particular edge device of a cluster of edge networking devices 	

	making, based on the performance metrics, a determination that as to whether performance of the particular edge networking device is below a defined threshold; and 
	re-assigning, by the controller, at least a portion of the set of one or more endpoints to a second edge networking device of the cluster edge devices in the network when it is determined that the performance of the particular edge networking device is below the defined threshold.	
	In an analogous art, Rafiq discloses 
	performance metrics comprising available memory or CPU resources of the particular edge networking device (para 0068- disclose monitoring the CPU and memory usage of the gateway servers) 
	making, by the controller and based on the performance metrics, a determination that as to whether performance of the particular edge networking device is below a defined threshold (para 0248- request is route based on load balancing algorithm, para 0250- reassigned is based on gateway load metrics, para 0259- call to controller to determine assignment, para 0286- load on each controller, para 0114- discloses reassignment based on the determination the load of a server is over a predetermined threshold. The load measurement is an inverse of availability metric. Determining whether the load is above an threshold is the function equivalent to claimed limitation “performance metrics… is below a defined threshold”); and 
	re-assigning, by the controller, at least a portion of the set of one or more endpoints to a second edge networking device in the network when it is determined that 
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the determination of load thresholds of Rafiq with the Agerstam system to produce the predictable result of reassigning sensors based on a gateway threshold. One of ordinary skill in the art would be motivated to combine Rafiq with the Agerstam to ensure each sensor is assigned to the most efficient gateway. (Agerstam col 10 lines 18-20) 
	Although Agerstam/Rafiq discloses substantial limitations of the claimed invention, it fails to explicitly disclose	
	a particular edge device of a cluster of edge networking devices and 
	 a second edge networking device of the cluster edge devices
	In an analogous art. Palladino disclose
	a particular edge device of a cluster of edge networking devices (para 0038- cluster of gateway nodes)  
	 a second edge networking device of the cluster edge devices (para 0038- cluster of gateway nodes, 0039-0042- discloses sharing a load across a plurality of gateways in a cluster) 
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the clusters of Palladino with the Agerstam/Rafiq system to produce the predictable result of reassigning sensors based on a gateway’s threshold to other gateways within the cluster. One of ordinary skill in the art would be 
Claim 2, 
	where each edge networking device of the cluster of edge networking devices is located in the same geographical location (Palladino para 0042-gateways are in one datacenter).
Claims 4 and 13, 
	wherein the particular edge networking device processes the data in part by applying a data distribution policy to the data before sending the data to the remote application (Agerstam col 3, lines 45-51- data aggregation and filtering).
Claims 5 and 14, 
	identifying, by the controller, a new endpoint in the network; and assigning, by the controller, the new endpoint to the second edge networking device, based on performance metrics for the second edge networking device (Agerstam Col 10 lines 19-31- discloses transferring the sensor to a more suitable gateway based on a connection metric, load balancing or spectrum efficiency.)
Claims 7 and 16, 
	wherein the particular edge networking device processes the data in part by using the data as input to a script executed by a scripting engine of the particular edge networking device (Agerstam col 14 lines 41-47- the software/logic executed by the processor to perform the data aggregation and filtering [col 3, lines 45-51- data aggregation and filtering] is mapped to the script and scripting engine).


	instructing, by the controller, the second edge networking device to re-assign the set of one or more endpoints to another edge networking device in the network when performance of the second edge networking device [has changed] (Col 10 lines 19-31- discloses transferring the sensor to a more suitable gateway based on a connection metric, load balancing or spectrum efficiency).
	Although Agerstam discloses substantial limitations of the claimed invention, it fails to explicitly disclose 
	performance metrics comprising available memory or CPU resources of the particular edge networking device 
	re-assigning, by the controller, the set of one or more endpoints to another edge networking device in the network when performance of the second edge networking device is below the defined threshold.	
	In an analogous art, Rafiq discloses 
	performance metrics comprising available memory or CPU resources of the particular edge networking device (para 0068- disclose monitoring the CPU and memory usage of the gateway servers) 
	re-assigning, by the controller, the set of one or more endpoints to a another edge networking device in the network when performance of the second edge networking device is below the defined threshold (para 0248- request is route based on load balancing algorithm, para 0250- reassigned is based on gateway load metrics, para 0259- call to controller to determine assignment, para 0286- load on each controller, para 0114- discloses reassignment based on the determination the load of a 
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the determination of load thresholds of Rafiq with the Agerstam system to produce the predictable result of reassigning sensors based on a gateway threshold. One of ordinary skill in the art would be motivated to combine Rafiq with the Agerstam to ensure each sensor is assigned to the most efficient gateway. (Agerstam col 10 lines 18-20) 	
	MPEP 2144.04 IV.B
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

The recited limitation of claim 8 is merely a duplication of the claimed step of claim 1 directed to performed for another gateway and has no patentable significance. Claim 8 is rejected under the same rationale as claim 1. 
Claims 9 and 18,
	wherein re-assigning, by the controller and based on the determination, at least a portion of the set of one or more endpoints to the second edge networking device in the 
Claims 10 and 20, 
	Agerstam disclose 
	 An apparatus, comprising: 
	one or more network interfaces to communicate with a network (col 18 line 1); 
	a processor (col 15 lines 8) coupled to the one or more network interfaces and configured to execute one or more processes; and 
	a memory (col 15 lines 9) configured to store a process that is executable by the processor (col 20 lines 6), the process when executed configured to: 
	assign a set of one or more endpoints in a network to a particular edge networking device in the network to process data generated by those one or more endpoints prior to sending the data to a remote application (col 10, lines 10-31 A coordination protocol permits requests for transfers of ownership of sensors based on a quality metric); 
	monitor performance metrics for the particular edge networking device (Fig. 4- item 412- monitors the sensors, Col 10 lines 9-16 monitors the quality of a quality metric that is used to determine handoffs.); 
	make, based on the performance metrics, a determination whether performance of the particular edge networking device [has changed] (Col 10 lines 19-31- discloses 
	re-assign, based on the determination, at least a portion of the set of one or more endpoints to a second edge networking device in the network (Col 10 lines 19-31- discloses transferring the sensor to a more suitable gateway based on a connection metric, load balancing or spectrum efficiency).
	Although Agerstam discloses substantial limitations of the claimed invention, it fails to explicitly disclose 
	a particular edge device of a cluster of edge networking devices
	performance metrics comprising available memory or CPU resources of the particular edge networking device
	making, based on the performance metrics, a determination that as to whether performance of the particular edge networking device is below a defined threshold; and 
	re-assigning, by the controller, at least a portion of the set of one or more endpoints to a second edge networking device of a cluster of edge networking devices in the network when it is determined that the performance of the particular edge networking device is below the defined threshold.	
	In an analogous art, Rafiq discloses 
	performance metrics comprising available memory or CPU resources of the particular edge networking device (para 0068- disclose monitoring the CPU and memory usage of the gateway servers) 
	making, by the controller and based on the performance metrics, a determination that as to whether performance of the particular edge networking device is below a 
	re-assigning, by the controller, at least a portion of the set of one or more endpoints to a second edge networking device in the network when it is determined that the performance of the particular edge networking device is below the defined threshold (para 0114- the request are reassigned to another server).	
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the determination of load thresholds of Rafiq with the Agerstam system to produce the predictable result of reassigning sensors based on a gateway threshold. One of ordinary skill in the art would be motivated to combine Rafiq with the Agerstam to ensure each sensor is assigned to the most efficient gateway. (Agerstam col 10 lines 18-20) 	
	Although Agerstam/Rafiq discloses substantial limitations of the claimed invention, it fails to explicitly disclose	
	a particular edge device of a cluster of edge networking devices and 
	 a second edge networking device of the cluster edge devices
	In an analogous art. Palladino disclose

	 a second edge networking device of the cluster edge devices (para 0038- cluster of gateway nodes, 0039-0042- discloses sharing a load across a plurality of gateways in a cluster) 
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the clusters of Palladino with the Agerstam/Rafiq system to produce the predictable result of reassigning sensors based on a gateway’s threshold to other gateways within the cluster. One of ordinary skill in the art would be motivated to combine Palladino with the Agerstam/Rafiq to reduce errors by distributing load across the cluster. 
Claim 11, 
	wherein the particular edge networking device and the second edge networking device comprise network routers or gateways (Agerstam fig. 3, item 304).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Agerstam et al. U.S. Patent Publication 9,860,677 in view of Rafiq et al. U.S. Patent Application Publication 2012/0059934 in view of Palladino et al. U.S. Patent Application Publication 2021/0075700 in view of Seed et al. U.S. Patent Application Publication 2017/0126569.
Claims 3 and 12, 
	Although Agerstam/Rafiq/Palladino discloses substantial limitations of the claimed invention, it fails to explicitly disclose

	In an analogous art, Seed discloses 
	wherein the one or more endpoints send the data to an anycast address in the network associated with the particular edge networking device and the second edge networking device. (para 0029- discloses a load-balancing group for IoT routers. Para 0062- the group is reached by anycast address. Also, see para 0066, 0072- device-to-router load balancing) 
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the anycast addressing of Seed with the Agerstam/Rafiq/Palladino system to produce the predictable result of sending data to edge devices using an anycast address. One of ordinary skill in the art would be motivated to combine Seed with the Agerstam/Rafiq/Palladino to load balance the upstream traffic from sensors. 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Agerstam et al. U.S. Patent Publication 9,860,677 in view of Rafiq et al. U.S. Patent Application Publication 2012/0059934 in view of Palladino et al. U.S. Patent Application Publication 2021/0075700 in view of Lou et al. U.S. Patent Application Publication 2018/0041856.


	Although Agerstam/Rafiq/Palladino discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	assigning, by the controller, the second edge networking device as a backup for the particular edge networking device, wherein the one or more endpoints send the data to the second edge networking device when the particular edge networking device is unreachable.
	In an analogous art, Lou discloses 
	assigning, by the controller, the second edge networking device as a backup for the particular edge networking device, wherein the one or more endpoints send the data to the second edge networking device when the particular edge networking device is unreachable. (para 0025- a backup gateway is assigned to an end node to provide a connection when the primary gateway is unavailable)
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the assignment of a backup gateway of Lou with the Agerstam/Rafiq/Palladino system to produce the predictable result of assigning a backup gateway for when the primary gateway is unreachable. One of ordinary skill in the art would be motivated to combine Lou with the Agerstam/Rafiq/Palladino to high availability connectivity to each of the sensors. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Agerstam et al. U.S. Patent Publication 9,860,677 in view of Rafiq et al. U.S. Patent Application Publication 2012/0059934 in view of Palladino et al. U.S. Patent Application Publication .
Claim 19, 
	Although Agerstam/Rafiq/Palladino discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	wherein the apparatus is located outside of the network.
	In an analogous art, Tofighbakhsh disclose 
	wherein the apparatus is located outside of the network. (fig. 108- Master orchestrator. Para 0032- discloses use in a global context; the master orchestrator is not in the local network of the edge gateway nodes. 
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the external apparatus of Tofighbakhsh with the Agerstam/Rafiq/Palladino system to produce the predictable result of managing gateway assignments from outside of the network. One of ordinary skill in the art would be motivated to combine Tofighbakhsh with the Agerstam/Rafiq/Palladino to provide a national wide management of sensors gateways for large-scale applications. 

Conclusion
Related Prior art: 
Masurekar et al. U.S. Patent Application Publication 2021/0029040-discloses a method for the selection of edges devices of an edge cluster. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/JMC/Examiner, Art Unit 2459  

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459